Citation Nr: 0808700	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-35 593A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy or carpal tunnel syndrome of the right and left 
upper extremities, including as secondary to service-
connected type II diabetes mellitus.  

2.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disability (TDIU).



ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The veteran had active military service from May 1968 to 
February 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of September 2004 and July 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  

The veteran initially claimed service connection for 
bilateral peripheral neuropathy of the all extremities, 
specifically as secondary to his service-connected type II 
diabetes mellitus.  The veteran was subsequently service 
connected for peripheral neuropathy of the left lower 
extremity secondary to diabetes.  During the course of 
development of his appeal, it was determined by the RO that, 
while the veteran does not have peripheral neuropathy of the 
upper extremities, he does have bilateral carpal tunnel 
syndrome.  Because the RO developed the issue as one of both 
peripheral neuropathy and carpal tunnel syndrome of the upper 
extremities on both a direct and secondary basis, the Board 
has jurisdiction of the issue as cited on the title page, and 
not just as originally claimed.  

(The decision below address the claim of service connection.  
Consideration of the TDIU claim is deferred pending 
completion of the development sought in the remand that 
follows the Board's decision.)


FINDING OF FACT

The veteran does not have peripheral neuropathy or carpal 
tunnel syndrome of the right or left upper extremity that is 
related to his military service.  


CONCLUSION OF LAW

The veteran does not have peripheral neuropathy or carpal 
tunnel syndrome of the right or left upper extremity that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2007); 38 C.F.R. § 3.310 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2004, December 2005, and March 2007.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, any timing errors have 
been cured in the process of the RO's subsequent actions.  
Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the specific benefit sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claim.  
The veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
addition, the RO provided a statement of the case (SOC) and 
two supplemental statements of the case (SSOCs) reporting the 
results of its reviews of issues on appeal and the text of 
the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

II.  Background

The veteran's SMRs are of record and they contain no evidence 
of any peripheral neuropathy or carpal tunnel syndrome of the 
upper extremities.  The report of a medical history and 
examination dated in May 2004 reported no history of 
peripheral neuropathy.  A June 2004 psychiatrist's note shows 
that the veteran described symptoms suggestive of peripheral 
neuropathy.  A physician assistant's treatment note dated in 
December 2005 noted that the veteran reported numbness in the 
left hand and left foot, both of which he claimed he had had 
for years.  The physician assistant assessed peripheral 
neuropathy.  

The veteran was afforded an examination in March 2006 to rule 
out peripheral neuropathy of the upper extremities and left 
leg.  Electromyography and nerve conduction velocity tests 
(EMG/NCV) revealed findings suggestive of a mild degree of 
bilateral carpal tunnel syndrome.  Peripheral neuropathy was 
diagnosed in the left leg, but not in the upper extremities.   

The veteran was afforded a VA examination in May 2006.  The 
veteran complained of tingling in both hands for the previous 
year, with the left hand symptoms occurring first.  After 
examination, and based on the results of the March 2006 
EMG/NCV studies, this examiner diagnosed bilateral carpal 
tunnel syndrome, and gave as her medical opinion that the 
carpal tunnel syndrome was not a result of the veteran's 
diabetes.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Disability that is proximately due to or the result of a 
service-connected disease or injury is considered service 
connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  In this regard, the Board notes that 
there has been an amendment to the provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection based on aggravation may be made.  This 
had not been VA's practice, which strongly suggests that the 
recent change amounts to a substantive change in the 
regulation.  Given what appear to be substantive changes, and 
because the veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 
38 C.F.R. § 3.310 in effect before the change, which version 
favors the claimant.  

Here, the credible medical evidence of record is that the 
veteran does not have peripheral neuropathy of the upper 
extremities.  While a June 2004 psychiatrist's note shows 
that the veteran described symptoms suggestive of peripheral 
neuropathy, and a physician assistant assessed peripheral 
neuropathy, the March 2006 EMG/NCV studies resulted in a 
conclusion that the veteran has bilateral carpal tunnel 
syndrome, not peripheral neuropathy.  The Board finds that 
the diagnosis of carpal tunnel syndrome based on detailed 
testing far outweighs the peripheral neuropathy assessments 
of the psychiatrist and the physician assistant who did not 
have the benefit of any diagnostic testing on which to base 
their assessments.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Here, there 
is no medical evidence of a current bilateral peripheral 
neuropathy of the upper extremities.  Without medical 
evidence of a current disability, the analysis as regards 
service connection for bilateral peripheral neuropathy of the 
upper extremities ends, and the claim must be denied.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  

As noted, because the diagnosis of the veteran's upper 
extremities complaints was carpal tunnel syndrome, the RO 
developed this claim as well.  Here, the medical evidence 
shows that the veteran has a current bilateral carpal tunnel 
syndrome disability.  However, as noted, the veteran's SMRs 
contain no evidence of complaint or treatment for anything 
related to his current carpal tunnel syndrome.  Moreover, the 
record shows the veteran was not diagnosed with carpal tunnel 
syndrome until many years after leaving military service.  
Service connection on a direct basis is therefor not 
warranted.  
 
The Board finally turns to the veteran's specific contention 
that his upper extremities symptoms, which, as noted, have 
been determined to be carpal tunnel syndrome rather than 
peripheral neuropathy, are secondary to his service-connected 
type II diabetes.  While there is a current diagnosis of 
carpal tunnel syndrome, and the veteran is diagnosed with and 
service connected for type II diabetes mellitus, there is no 
evidence of a nexus between the two.  The May 2006 examiner 
specifically opined that the veteran's carpal tunnel syndrome 
is not secondary to his diabetes.  Absent medical evidence of 
any relationship between the veteran's service-connected 
diabetes and his diagnosed carpal tunnel syndrome, service 
connection must be denied.  

The Board acknowledges the veteran's contention that he has a 
peripheral neuropathy of the upper extremities that is 
secondary to his service-connected diabetes.  In fact, the 
veteran has been adamant that he has peripheral neuropathy 
and not carpal tunnel syndrome.  However, there is no 
evidence of record showing that the veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical diagnosis or opinion as 
to the etiology of this disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2007).  
Consequently, the veteran's own assertions in this regard 
have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran does not have peripheral neuropathy of the upper 
extremities, and his current bilateral carpal tunnel syndrome 
is not traceable to disease or injury incurred in or 
aggravated during active military service.

ORDER

Entitlement to service connection for peripheral neuropathy 
or carpal tunnel syndrome of the right or left upper 
extremity is denied.  


REMAND

The veteran has been unemployed since a post-service 
industrial accident in August 2000.  He claims that his 
service-connected disabilities render him unemployable.  
Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1) (2007).  Total ratings are authorized 
for any disability or combination of disabilities for which 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).  

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  (For the 40 percent rating, one disability includes 
disabilities resulting from a common etiology.  38 C.F.R. 
§ 4.16(a).)  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2007) (age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

Here, the veteran is currently service connected for post-
traumatic stress disorder (PTSD), rated as 30 percent 
disabling; chloracne, also rated as 30 percent disabling; 
type II diabetes mellitus, rated as 20 percent disabling; 
peripheral neuropathy of the left lower extremity, rated as 
10 percent disabling; and erectile dysfunction, rated as 
noncompensably (zero percent) disabling.  The combined level 
of the veteran's multiple disabilities has been determined to 
be 70 percent.  It is also clear that he has combined 
disability due to a common etiology of 40 percent.  

The RO took action in January 2007 to grant service 
connection for erectile dysfunction and to award special 
monthly compensation based on loss of use of a creative 
organ; however, further consideration of the effect of such 
an award on his claim for TDIU was not undertaken.  This must 
be done by the agency of original jurisdiction (AOJ) before 
the Board may act.  Consequently, a remand is required.

The veteran suffered an industrial accident in 2000 that 
resulted in amputation of his right leg above the knee.  The 
evidence of record indicates that he subsequently suffered a 
stroke in the course of his rehabilitation from this 
accident, and that his peripheral vision has been adversely 
affected as a result.  Although certain evidence points to 
these non-service-connected problems as the cause of 
unemployability, VA must nevertheless consider the combined 
effect of the veteran's service-connected problems, including 
the recently granted disability, on employability.  In order 
to do this, an examination is required that takes into 
account such combined effect.  This has not yet been done.

Accordingly, this case is REMANDED to the AOJ for the 
following actions:

1.  Schedule the veteran for an 
examination by a psychiatrist.  Ask the 
examiner to review the claims file, 
examine the veteran, consider all 
service-connected disabilities (PTSD, 
chloracne, diabetes mellitus, left lower 
extremity peripheral neuropathy, and 
erectile dysfunction), and provide an 
opinion as to the combined effect of 
these disabilities on the veteran's 
employability.

2.  Ensure that the examination report 
complies with the instructions in 
paragraph 1 and re-adjudicate the TDIU 
claim.  All service-connected 
disabilities must be considered, 
including the recently service-connected 
erectile dysfunction.  If the benefit 
sought is not granted, a supplemental 
statement of the case should be issued.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his part.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


